Per Curiam:
When the plaintiffs undertook to show title in the promissory note they'were confronted by the fact that they relied upon a naked delivery of the note to them by the cashier of private bankers after those bankers had failed. We think that the cashier’s general authority to transact business for his principals had ceased. (Bolles On Banking, 807.) The court was right in dismissing the complaint. If th.e plaintiffs sue again there may be a further question of attempted preference which is not presented by the record before us sufficiently for any present discussion. The judgment of the Municipal Court is affirméd, with costs. Woodward, Jenks, Gaynor, Burr and Rich, J J., concurred. Judgment of the Municipal Court affirmed, with costs.